Citation Nr: 1540740	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-03 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to October 18 2008, for the payment of nonservice-connected disability pension.

2.  Entitlement to a rating in excess of 30 percent for a headache disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2014 rating decisions by the Philadelphia, Pennsylvania and Atlanta, Georgia Department of Veterans Affairs Regional Offices (RO).  In May 2015, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge on the issue of entitlement to an earlier effective date for the establishment of nonservice-connected pension.  A transcript of that hearing is associated with the record.  

The issue entitlement to a rating in excess of 30 percent for a headache disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2007, entitlement to nonservice-connected pension was granted, with eligibility for payment pending until income and net worth information was submitted.  The Veteran was informed that information must be received within one year to be eligible for payment.

2.  The March 2007 notification letter requesting income and net worth information was mailed to the Veteran's address of record at that time and the Veteran never provided VA with a change of address notification.  

3.  No correspondence was received from the Veteran until October 18, 2008, more than one year after VA's request for income verification information for pension purposes.


CONCLUSIONS OF LAW

1.  The Veteran abandoned his September 2005 claim when he failed to submit required income and net worth information within one year of VA's March 2007 request.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.158 (2015).

2.  The criteria for an effective date for the payment of nonservice-connected disability pension prior to October 18, 2008, have not been met.  38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. §§ 3.31, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letters dated in December 2005 and March 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


On September 21, 2005, VA received the Veteran's VA Form-21-526, Application for Compensation and/or Pension, in which he sought entitlement to nonservice-connected person benefits.  The claim was granted in a March 2007 RO decision, and the effective date for pension benefits was established as September 21, 2005, the date the claim was received by the RO.  In a subsequent March 2007 letter, VA requested additional information from the Veteran to verify pension eligibility and informed the Veteran that he had until March 2008 to submit the requested information.  The Veteran did not respond to that letter and in a September 2008 letter, the Veteran's claim for pension benefits was denied.   

In March 2009, the Veteran submitted a statement requesting pension benefits be granted and attached the appropriate verification forms that had been requested in the March 2007 letter.  Entitlement to nonservice-connected pension benefits was granted in a May 2009 rating decision, with an effective date of payment of October 18, 2008, the date which the RO reported the Veteran's verification information and new claim were received.  The Veteran appealed the May2009 rating decision, requesting an effective date of September 21, 2005, when he filed his initial claim.

Generally, the effective date of an evaluation and award of pension will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  In claims for pension benefits received on or after October 1, 1984, the effective date of an award of disability pension is the date of receipt of the claim.  38 C.F.R. § 3.400(b)(1)(ii) (2015).

Where evidence requested in connection with an original claim or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After expiration of one year, further action will not be taken unless a new claim is received.  Should the right to payment of benefits be finally established, pension shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158 (2015).  

Regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c) , payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, or dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31(a) (2015).

There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  To rebut the presumption, the appellant, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  Absent such clear evidence, timely delivery is assumed. Ashley v. Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).

Moreover, in connection with the mailing of correspondence and the presumption of regularity in the administrative process, VA may rely on the last known address shown of record.  Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  Further, the burden is on the appellant to keep VA apprised of his whereabouts.  Hyson v. Brown, 5 Vet. App. 262 (1993).

Review of the record shows that the March 2007 letter was mailed to the Veteran's address of record at that time and the record provides no indication that the letter was returned to VA as undeliverable or that any more recent address was available to VA at that time.  Additionally, there is no evidence to suggest that the Veteran notified VA of an address change prior to the mailing of the March 2007 letter.  In fact, at the May 2015 Board hearing, the Veteran reported that he moved in 2006 and specifically testified that he did not provide a change of address notification to VA.  

The first correspondence from the Veteran following the March 2007 letter was the March 2009 statement requesting pension benefits and the associated eligibility verification documents.  Significantly, the Board notes that the actual date of receipt of those documents is unclear.  Specifically, there are numerous "date stamp received" dates on each of these documents, the earliest date being October 23, 2008 stamped on a tax return summary showing the Veteran's income information.  There is no evidence or information of record that would serve to verify the Veteran's pension eligibility prior to October 23, 2008, let alone prior to the established effective date of October 18, 2008.  As pension is an income based benefit, eligibility information is essential to the final determination of eligibility for payment of pension benefits and the benefits cannot be paid without income information.  

While the Board in unable to locate a document of record dated October 18, 2008, which was noted by the RO as the date of claim, the law clearly establishes that the payment of monetary benefits may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  Based on the evidence of record, the Board finds that the Veteran's new claim for pension was filed at least as early as October 23, 2008, but definitely no earlier than October 18, 2008, and therefore payment of the benefit was properly made on November 1, 2008.  The Board can find no document that would authorize payment earlier than that day, which is the date of the first claim following abandonment of a previous claim.

Therefore, the Board finds that an effective date earlier than October 18, 2008, for the payment of nonservice-connected pension benefits is not warranted.  As this is a matter in which the law, and not the facts, is dispositive, the appeal is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  However, the preponderance of the evidence is also against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to October 18, 2008, for the payment of nonservice-connected disability pension is denied.  



REMAND

In November 2014, the Veteran submitted a statement that is a timely notice of disagreement with a November 2014 rating decision that denied a rating in excess of 30 percent for a headache disability.  A review of the record shows that the Veteran was not issued a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to a rating in excess of 30 percent for a headache disability.  Inform the Veteran of the requirement to perfect an appeal.  If the Veteran perfects an appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


